Name: COUNCIL REGULATION (EEC) No 3028/93 of 28 October 1993 repealing the suspension of the embargo concerning certain trade between the European Economic Community and Haiti and amending Regulation (EEC) No 1608/93 introducing this embargo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 93 Official Journal of the European Communities No L 270/73 COUNCIL REGULATION (EEC) No 3028/93 of 28 October 1993 repealing the suspension of the embargo concerning certain trade between the European Economic Community and Haiti and amending Regulation (EEC) No 1608/93 introducing this embargo THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 1608/93 (') introduced an embargo concerning certain trade between the European Economic Community and Haiti ; Whereas Regulation (EEC) No 2520/93 (2) suspended this embargo in accordance with Resolution 861 (1993) of the Security Council of the United Nations ; Whereas the Security Council of the United Nations, given the negative developments in the process towards the normalization of the political situation in Haiti , and acting under Chapter VII of the Charter of the United Nations, adopted, on 13 October 1993, Resolution 873 (1993), repealing the abovementioned suspension , while allowing for exemptions from the reinstated embargo, to be decided upon on a case-by-case basis by the Committee established by paragraph 10 of Resolution 841 (1993); Whereas under these conditions the Community, in order to reactivate the embargo, has to repeal Regulation (EEC) No 2520/93 and to amend Regulation (EEC) No 1608/93 in order to allow for the aforementioned exemptions ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2520/93, suspending the embargo concerning certain trade between the European Economic Community and Haiti , is hereby repealed. Article 2 The following subparagraph shall be added to Article 2 of Regulation (EEC) No 1608/93 : 'Neither shall the prohibition imposed by Article 1 apply to sales or supplies of petroleum and petroleum products listed in the Annex for which the Committee established by paragraph 10 of Security Council Resolution 841 (1993) has granted an excep ­ tion on a case-by-case basis under the objection proce ­ dure in response to requests by President Aristide or Prime Minister Malval of Haiti .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable as of 23.59 hours Eastern Standard Time in the United States of America on 18 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1993 . For the Council The President Ph. MAYSTADT (') OJ No L 155, 26 . 6. 1993, p . 2. (2) OJ No L 232, 15 . 9 . 1993, p . 3 .